Motion Granted and Abatement Order filed July 26, 2018




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00155-CR
                                    ____________

                       HOANG THANH DANG, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 12
                           Harris County, Texas
                       Trial Court Cause No. 2099579

                             ABATEMENT ORDER

      Appellant filed a motion in this court asking us to abate the appeal and order
the trial court to (1) make findings of fact and conclusions of law regarding the
court’s denial of appellant’s oral motion to suppress evidence, and (2) have those
findings and conclusions filed in a supplemental clerk’s record under Texas Rule of
Appellate Procedure 34.5(c). The motion has been pending for more than ten days,
and the State has not filed a response.
      When the losing party on a motion to suppress evidence requests findings of
fact and conclusions of law, the trial court is required to make them. See State v.
Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006). In this case, appellant did
not request findings of fact and conclusions of law regarding the denial of his motion
to suppress. However, the trial court stated on the record that it would make findings
and conclusions if appellant “let [the court] know” about an appeal:

      We have denied the motion to suppress. It gives you leave to appeal the
      Court's findings, if you choose to do so. If you have to do that, let me
      know. I'll write the findings of facts, conclusions of law to go with my
      process here.
      We GRANT the motion to abate and order as follows. The trial court is
directed to reduce to writing its findings of fact and conclusions of law on the denial
of appellant’s motion to suppress and have a supplemental clerk’s record containing
those findings filed with the clerk of this court on or before August 27, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.